UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6777


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS LEE BRINCEFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:03-cr-00346-JAB-1; 1:11-cv-00013-JAB-
JEP)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Brincefield, Appellant Pro Se. John Mcrae Alsup, Robert
Michael Hamilton, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Lee Brincefield appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

in part and denying in part his 28 U.S.C. § 2255 (2012) motion.

The district   court   referred   this   case   to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).         The magistrate judge

recommended that the motion be granted in part and denied in part

and advised Brincefield that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.             Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).       Brincefield has waived appellate review by

failing to file timely objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  DISMISSED



                                   2